Citation Nr: 1718668	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-19 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell, to include as due to ionizing radiation. 

2.  Entitlement to service connection for loss of sense of taste, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from August 1950 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's loss of sense of smell did not have its onset in service, was not caused by exposure to ionizing radiation, and is not otherwise related to service.  

2.  The Veteran's loss of sense of smell did not have its onset in service, was not caused by exposure to ionizing radiation, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of sense of smell have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for service connection for loss of sense of taste have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.311 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 (d)(2) include: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii) (2016).

Analysis 

The Veteran asserts that his loss of smell and loss of taste were caused by exposure to ionizing radiation in service.

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, although there is no objective medical diagnosis with respect to the Veteran's loss of sense of smell and loss of sense of taste, the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board finds the Veteran credible and finds his testimony sufficient to find that he has loss of smell and loss of taste.   
 
The evidence of record shows that the Veteran served on the USS SHEA, which experienced secondary radioactive fallout after atomic weapons testing.  See DD 214; May 2013 Correspondence.  As such, exposure to ionizing radiation is conceded.  The issue that remains disputed is whether or not the Veteran's loss of smell and loss of taste are related to service to include his exposure to ionizing radiation.

The loss of smell and loss of taste are not disabilities listed under 38 C.F.R. 
§ 3.309(d)(2) and are not considered radiogenic diseases within the meaning of 
38 C.F.R. § 3.311(b)(2).  In addition, the Veteran has not submitted any medical or scientific evidence indicating that there is a relationship between ionizing radiation exposure and loss of sense of smell or taste.  Notably, an October 2006 memorandum from the Defense Threat Reduction Agency (DTRA) specifically indicates that there is no sound scientific or medical evidence that loss of taste buds is radiogenic or loss of taste buds is considered to be a deterministic (threshold) effect that is not likely to be observed at the relatively low doses encountered by veterans of U.S. sponsored atmospheric nuclear weapons tests from 1945 to 1962.  As such, the procedures prescribed in 38 C.F.R. § 3.311 are not warranted.  Furthermore, service connection for loss of smell and loss of taste is not warranted on a presumptive basis.  Thus, the Board must consider whether the Veteran's loss of smell and loss of taste are related to service on a direct basis.  38 C.F.R. 
§§ 3.303; 3.311(c); Combee, 34 F.3d at 1043-44.    

The Veteran asserts that his loss of smell and taste has existed since separation.  See November 2013 Correspondence.  The Veteran's service treatment records are silent for treatment or complaints of loss of smell or loss of taste.  The Veteran's June 1954 separation examination shows normal nose, sinuses, mouth, and throat.    

The Veteran's post service treatment records are also silent for treatment for complaints of loss of smell or taste.  The Veteran did submit a December 2013 medical appointment letter from Rogersville Medical.  The Veteran wrote on the letter that he goes to the medical facility once a month to get a B-12 shot to help with his taste and smell problem.  However, the letter does not include any medical treatment information.  Notably, the Veteran also submitted medical evidence from Pittsburgh Ear Nose and Throat Associates.  The treatment described was exclusively for his ears and his hearing and does not show complaints of loss of smell or taste.        

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to whether his loss of smell and loss of taste is related to ionizing radiation exposure or otherwise related to service as it falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435.  

In sum, there is no competent lay or medical evidence of record indicating that the Veteran's loss of sense of smell or loss of sense of taste had its onset in service, is related to ionizing radiation exposure in service or is otherwise related to service.  Therefore, service connection for loss of sense of smell and loss of sense of taste is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for loss of sense of smell, to include as due to ionizing radiation is denied.  

Entitlement to service connection for loss of sense of taste, to include as due to ionizing radiation is denied.   


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


